Title: To James Madison from William Thornton, 8 September 1801
From: Thornton, William
To: Madison, James


My dear Friend
City of Washington Septr. 8th: 1801.
I have this Day heard that the Treasurer of the United States has resigned. An opening therefore presents, which is too respectable not to be coveted, and I should have applied sooner for this, had I not conceived an Application indelicate, previous to his resignation; though I heard, some time ago, that it would take place. Indeed, of all the Offices in the Gift of the President, I do not know one to which I should so much aspire; and, an Application I made as long ago as in March last, when any Vacancy should occur, gives me Cause to hope that if the President has no Objection to my filling this honorable Station, so early an Intimation of my wish will not be unfavourable, if I stand equal to others in the Scale of worth & Ability.
I have hesitated whether or not to address you as my Friend on this occasion. I know how irksome the Task of recommendation is, where any Doubt remains on the mind; and I should write with very great reluctance, were I to solicit more Interest in my behalf than a love of Truth & Justice would dictate to you; but, though I request you to do me the favour to mention my Name to the President, yet I would not wish it if there be in your Opinion any Impropriety in the Application. To you I leave this, being certain that whatever meets with your Approbation must be right; whatever meets not with your concurrence ought to be suppressed.
It was reported by a Person in George Town that the Office was promised to him, but not an Individual believes it possible, on many Accounts.
I take the liberty of inclosing a few Lines to the President of the United States, which you will do me the favour of forwarding if my Application should meet with a kind reception from you, & I must also beg your forgiveness for having presumed to give you this trouble.
I am, dear Sir, with the sincerest good wishes for your Health & happiness, Your affectionate Friend
William Thornton.
 

   RC (NN).


   Samuel Meredith, appointed treasurer of the U.S. in September 1789, resigned his office effective at the end of October 1801. His 29 Aug. letter arrived at Monticello on 3 Sept., and Jefferson immediately offered the post to Joseph Habersham (Meredith to Jefferson, 29 Aug. 1801, Jefferson to Meredith, 4 Sept. 1801 [DLC: Jefferson Papers]; Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:25, 400; see also Habersham to JM, 31 Aug. 1801, n. 1).


   Thornton may have been referring to Joseph Habersham or possibly to Samuel Hanson of Samuel. Hanson, editor of the Federalist Centinel of Liberty and George-town Advertiser, had recently been dismissed as cashier of the Bank of Columbia, and there were rumors that he was to be Meredith’s successor (Records of the Columbia Historical Society, 8 [1905]: 11–12, 9 [1906]: 91–92, and 51–52 [1948–49]: 111; Washington Federalist, 11 Sept. 1801).


   Thornton’s 8 Sept. letter to Jefferson has not been found, but Jefferson received it on 17 Sept. and noted that its contents related to “off[ice seeking]” (Jefferson’s Epistolary Record [DLC: Jefferson Papers]; see also JM to Jefferson, 16 Sept. 1801).

